DETAILED ACTION

Applicants’ response filed 2/4/2021 has been considered. 
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1 and 3-21 are pending. 
Prior rejections are withdrawn. 
Terminal disclaimer is approved. 
New grounds of rejection are presented based on the amendments. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 

    PNG
    media_image1.png
    414
    649
    media_image1.png
    Greyscale

The last limitation in the claim states, “…the (approximate) maximum number of payload bits per OFDM symbol for each channel.” 
The term in “approximate” in the parenthesis is not defined. There is no set limit/range on what the approximation is as it is not defined. 
It is not clear why this term is in parenthesis. This presents ambiguity as to what bearing this limitation has in the claim. 
Essential elements are missing from the claim. 
Independent claim 12 is rejected for similar reasons. Respective dependent claims 3-11 and 13-21 are rejected at least based on dependency. Applicants are requested to review all claims when making corrections. 
Corrections are requested. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112